An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

LARRY JAMES WASHINGTON, No. 66988
Appellant,
VS. a: 
THE STATE OF NEVADA, F L E 
Respondent. FEB I a 2015

TRAmE K. LéNDEMAN
GLERivi 0F SUPREME COURT

DEPUTY CLER?

ORDER DISMISSING APPEAL

This is a pro se appeal from an order denying a motion to
disqualify judgeu Eighth Judicial District 001.1111, Clark Gaunty; Jennifer 1?.
Togliattij Judge.
Because no statute our court rule pennita an appeal from an
order denying a motion to disqualiﬁjudge, we lack jurisdiction. , Castillo
v. State, 106 Nev. 34:9, 352, 792 P.2d 1133, 1135 (1990). Accurdingly, we
ORDER this appeal DISMISSED.
l
l

 
    

Gibbons ' Pickering

cc: Hun. Jennifer P, Tngliatti, District Judge
Larry J ames Washingtun
Attorney GenerallCarson City
Clark County District Attorney
Eighth District Court Clerk

SUPREME Scum
OF '
NEVADA

in; :mm «1% 5"